Citation Nr: 0126628	
Decision Date: 11/21/01    Archive Date: 11/27/01	

DOCKET NO.  97-16 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than definite 
social and industrial impairment, or more than an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for service-connected 
post-traumatic stress disorder is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2001), and as in effect prior to November 7, 1996.  

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA psychiatric examination in July 1995, the veteran 
stated that he lived alone, and attended the Mental Hygiene 
Clinic at the local VA Medical Center once a week.  When 
questioned, the veteran stated that he was not currently 
receiving medication for his psychiatric disorder.  According 
to the veteran, he had "gone through" the post-traumatic 
stress disorder unit at the Lyons VA Medical Center in 1993.  

Noted at the time of examination was that the veteran was 
currently employed in environmental services at the Lyons VA 
Medical Center, and had been so employed for the past 12 
months.  The veteran stated that he continued to experience 
interrupted sleep, accompanied by night sweats, as well as 
combat nightmares 2 to 3 times a week.  When further 
questioned, the veteran commented that, while Vietnam never 
really left his mind, he did not feel that he had "actual 
flashbacks."  

On mental status examination, the veteran was alert and well 
oriented, though with a constricted affect.  His mood was 
neutral, and he showed some apprehension. During the course 
of the psychiatric evaluation, the veteran was evasive and 
vague in his descriptions of his combat experiences.  No 
disturbance of mental stream, thought, or perception was in 
evidence, and memory and concentration were intact.  Insight 
was described as poor, and judgment as compromised under 
stress.  At the time of evaluation, there was some evidence 
of agitation with minor provocation.  The pertinent diagnosis 
was post-traumatic stress disorder, with a Global Assessment 
of Functioning of 60.  Noted at the time of examination was 
that the veteran had few friends, and that he became somewhat 
agitated if provoked. 

During the course of VA outpatient treatment in October 1995, 
it was noted that the veteran had attended the annual post-
traumatic stress disorder unit reunion, and that he was 
"doing well."  

In June 1997, an additional VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran was currently working at the Lyons VA Medical 
Center, and that he had been working in housekeeping at that 
facility for the past four years.  When questioned, the 
veteran stated that he continued to experience nightmares and 
flashbacks about Vietnam, and that he did not sleep well.  
Additionally noted was that the veteran continued to have 
intrusive thoughts regarding his Vietnam experiences.  The 
veteran stated that he did not like to go into crowded 
places, and that he would rather be alone.  Reportedly, loud 
noises reminded him of explosions in Vietnam.  

On mental status examination, the veteran was alert and well 
oriented, with speech which was normal in rate and volume.  
The veteran was friendly and cooperative, and displayed good 
eye contact.  No psychomotor agitation or depression was in 
evidence, and the veteran's memory and concentration were 
good.  Mood and affect were somewhat constricted, with the 
veteran stating that he felt "depressed."  At the time of 
evaluation, the veteran denied both auditory and visual 
hallucinations, as well as suicidal or homicidal ideation.  
The veteran was not tangential or circumstantial, and was 
able to abstract.  Insight and judgment were described as 
good.  The pertinent diagnosis was post-traumatic stress 
disorder, with a Global Assessment of Functioning from 70 to 
80.  Noted at the time of examination was that the veteran 
was not occupationally impaired, though he had certain social 
impairments, among them, a desire to be alone.  

On VA psychiatric examination in March 1999, it was noted 
that the veteran lived alone, and that he attended the Mental 
Hygiene Clinic at the Lyons VA Medical Center once a week.  
When questioned, the veteran stated that he received no 
medication for his post-traumatic stress disorder.  According 
to the veteran, he had participated in the Lyons inpatient 
45-day post-traumatic stress disorder program in 1994.

Noted at the time of examination was that the veteran had 
been employed as a full-time housekeeper since 1994, and that 
he performed his job "satisfactorily."  According to the 
veteran, he had no conflicts with his coworkers or 
supervisors, but had little inclination for social contact.  
The veteran stated that he suffered from impaired sleep, 
consisting of periods of insomnia, with an inability to fall 
asleep until the early morning hours.  According to the 
veteran, his mind often wandered to thoughts of Vietnam 
combat.  Combat dreams occurred approximately once per week, 
and resulted in his awakening in a state of anxiety and 
confusion, and "sweating heavily."  During waking hours, the 
veteran's mind reportedly wandered to thoughts of combat.  
The veteran stated that he had no close friends, and that he 
felt anxious in crowds.  

On mental status examination, the veteran was alert and well 
oriented, with no unusual mannerisms or behavior.  He was 
cooperative, and his speech was normal, though his responses 
were short.  At the time of evaluation, there was little 
evidence of spontaneity, and the veteran's voice amplitude 
was low.  Affect and mood was subdued, though with no 
evidence of any disturbance of mental stream, thought, or 
perception.  Memory and concentration were intact, and there 
was no cognitive deficit, or any suicidal or homicidal 
ideation.  Insight was fair, and judgment adequate.  The 
pertinent diagnosis was post-traumatic stress disorder, with 
a Global Assessment of Functioning score of 65 to 70.  

VA outpatient treatment records covering the period from 
September 1999 to April 2000 show treatment during that time 
for, among other things, post-traumatic stress disorder.  In 
late September 1999, the veteran was seen as a "walk-in" at a 
VA outpatient clinic, at which time he stated that he had 
been "very busy."  The veteran was described as alert, 
coherent, and relevant, with no suicidal or homicidal 
ideation, and no delusions or hallucinations.  While his mood 
was euthymic, he reportedly continued to experience periods 
of depression.  His memory was fair, and he was well 
oriented.  The pertinent diagnosis was chronic post-traumatic 
stress disorder, with a Global Assessment of Functioning 
score of 60.  

In early January 2000, it was noted that the veteran 
continued to make "poor life decisions," in particular, 
regarding trusting others.  Additionally noted was that the 
veteran continued with his art work, for which he continued 
to go to school.  According to the veteran, he attended 
combat veterans' groups on Tuesday 


evenings, which he felt helped him cope with his chronic 
post-traumatic stress disorder symptoms.  

VA outpatient treatment records covering the period from May 
to December 2000 show treatment during that time for, among 
other things, post-traumatic stress disorder. 

In early April 2001, an additional VA psychiatric examination 
was accomplished.  At the time of examination, the veteran 
complained of decreased sleep, nightmares on a weekly basis, 
and some flashbacks during the day, as well as intrusive 
thoughts regarding certain traumatic experiences during the 
Vietnam war.  The veteran denied any current suicidal or 
homicidal ideation, and stated that he had been working for 
the past eight years at the local VA medical center in 
housekeeping.  At the time of evaluation, the veteran 
reported stress on his job, as well as difficulties with his 
coworkers and superiors.  

On mental status examination, the veteran was alert and well 
oriented, with normal speech and thought processes.  His mood 
was mildly depressed, and he displayed a slightly constricted 
affect.  No psychotic signs were in evidence, and all 
cognitive functions appeared intact.  The veteran was able to 
articulate numerous traumatic experiences from the Vietnam 
war, such as seeing some of his comrades killed in "very 
gruesome ways."  The pertinent diagnosis was chronic moderate 
post-traumatic stress disorder, with a Global Assessment of 
Functioning score of "about 65."  

During the course of a hearing before the undersigned member 
of the Board in July 2001, the veteran stated that he was 
receiving outpatient treatment approximately every week, 
primarily in a group setting.  When further questioned, the 
veteran stated that, in his opinion, that therapy had been 
helping him.  See Transcript, pp. 2-4.  

Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2001).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminated 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the record reflects that the veteran has 
been informed of the requirements necessary for establishing 
entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder.  Accordingly, no further 
assistance is required in order to fulfill the VA's duty to 
assist him required by the aforementioned Act.  

Effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
completed, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected PTSD be evaluated 
under the pertinent regulations effective both before and 
after the November 7, 1996 changes to the rating schedule.  
Bernard v. Brown, 4 Vet. App. 384 (1995).  

In that regard, at the time of the aforementioned VA 
psychiatric examination in July 1995, the veteran stated that 
he had been working in the environmental services section of 
the local VA medical center for the past 12 months.  While 
the veteran's affect was somewhat constricted, his mood was 
neutral, and there was no disturbance of mental stream, 
thought, or perception.  

On subsequent VA psychiatric examination in June 1997, the 
veteran stated that he had been working in housekeeping at 
the local VA medical center for the past four years.  He was 
friendly and cooperative, with good eye contact, and no 
evidence of any psychomotor agitation or depression.  While 
the veteran's mood/affect was somewhat constricted, both his 
memory and concentration were good.  Noted at the time of 
examination was that, while the veteran continued to have 
flashbacks and nightmares, he was not "occupationally 
impaired."  

On more recent VA psychiatric examination in early April 
2001, the veteran displayed only a mildly depressed mood, and 
a slightly constricted affect.  All cognitive functions were 
intact, and there was no evidence of psychotic 
symptomatology.  

The Board observes that, over the course of the past four 
psychiatric evaluations, the veteran's Global Assessment of 
Functioning score has ranged from 60 to 80.  As of the time 
of his most recent psychiatric examination in April 2001, the 
veteran's Global Assessment of Functioning score was 65, 
indicative of the presence of some difficulty in social and 
occupational functioning, "but generally functioning pretty 
well."  See Diagnostic and Statistical Manual-IV, American 
Psychiatric Association (1994).  

The Board notes that, pursuant to those laws and regulations 
in effect prior to November 7, 1996, a 30 percent evaluation 
for service-connected post-traumatic stress disorder is 
warranted where there is definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation, under those 
same laws and regulations, requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411 (effective from February 3, 1988 through November 6, 
1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
30 percent evaluation is warranted where there is 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 
50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(effective November 7, 1996). 

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
post-traumatic stress disorder.  However, it is similarly 
clear that the veteran's service-connected psychiatric 
disorder is not more than 30 percent disabling.  While on 
recent VA psychiatric examination in March 1999, the 
veteran's affect and mood were subdued, there was no evidence 
of any disturbance of mental stream, thought, or perception, 
and both memory and concentration were intact.  More recent 
psychiatric examination in April 2001 found the veteran only 
mildly depressed, with normal speech and thought processes, 
and only a slightly constricted affect.  All cognitive 
functions appeared intact, and the veteran's post-traumatic 
stress disorder was described as "moderate."

Based on the aforementioned, the Board is of the opinion 
that, under either the "old" or "new" criteria for the 
evaluation of service-connected mental disability, the 
veteran's post-traumatic stress disorder is adequately 
represented by the 30 percent evaluation presently in effect.  
Accordingly, an increased rating is not warranted.  

In reaching the above determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned member of the Board in July 
2001.  Such testimony, however, is not probative when taken 
in conjunction with the entire objective medical evidence 
presently on file.  The Board has taken into consideration 
the request of the veteran's accredited representative that 
additional VA outpatient treatment records be obtained prior 
to a final decision on the veteran's claim.  However, a 
review of the record discloses that, during the course of the 
current appeal, the veteran has undergone no fewer than four 
comprehensive VA psychiatric examinations.  Moreover, there 
are currently of record a number of VA outpatient treatment 
records which adequately document the current severity of the 
veteran's service-connected post-traumatic stress disorder.  
Under such circumstances, the Board is of the opinion that an 
attempt to secure additional records in this case would serve 
no useful purpose.


ORDER

An increased evaluation for service-connected post-traumatic 
stress disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

